Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the s ame under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, US 2013/0248850.
	Choi shows the invention as claimed including a thin film transistor and a method of making the thin film transistor comprising:
	Forming A source electrode SE and a drain electrode DE in a same layer on a base substrate BS;
	Forming An active layer SM on the base substrate and in contact with the source electrode and the drain electrode;
	Forming A gate insulating layer GI at a side of the active layer away from the base substrate;
	Forming A gate electrode GE at a side of the gate insulating layer away from the base substrate; wherein orthographic projections of the gate electrode, the source electrode and the drain electrode on the base substrate do not overlap with one another, and a region of the active layer not covered by the gate 
	With respect to claim 15, note that, as shown in fig. a pattern of the gate insulating layer overlaps with the orthogonal projection of the gate electrode on the base substrate.
	Concerning claim 16, note that the gate electrode, source electrode, and drain electrode are at a same side of the active layer, and at least a portion of the source electrode and at least a portion of the drain electrode cover the active layer at the side of the active layer away from the base substrate.
	With respect to claims 17 and 31, note that the gate electrode is at an opposite side of the active layer to the source electrode and the drain electrode, a portion of the active layer covers the source electrode at a side of the source electrode away from the base substrate, and another portion of the active layer covers the drain electrode at a side of the drain electrode away from the base substrate.
	Regarding claim 18, note that an entire surface away from the base substrate is not covered by the source or drain electrode.
	Concerning claims 19-23, note that the device of Choi is an array substrate.
	With respect to claim 24, Choi discloses the array substrate further comprises: a passivation layer at a side of the thin film transistor away from the base substrate; a conductive electrode at a side of the passivation layer away from the base substrate, wherein a via hole is in a region of the passivation layer corresponding to the drain electrode of the thin film transistor, and the conductive electrode is coupled to the drain electrode through the via hole.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2013/0248850.
Choi is applied as above and additionally comprises forming the gate insulating material GI and the gate electrode GE on a side of the active layer opposite the base substrate but Choi does not expressly disclose forming the gate electrode/insulating film through photoresist and masking techniques. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the claimed photoresist and masking techniques because photolithographic methods of device formation are notoriously well known in the art as an effective method to form precise device features. Furthermore, with respect to claim 30, official notice is also taken that both laser crystallization and the formation of an active layer prior to the source/drain electrodes or after the source/drain electrodes are both well known methods in the art to form thin film transistors.


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      

March 13, 2021